Case 2:19-cv-07818-CBM-RAO Document 50 Filed 11/04/20 Page 1 of 2 Page ID #:206

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No.:      CV 19-07818 CBM (RAOx)                               Date:    November 4, 2020
   Title:         Nintendo of America Inc. v. Matthew Storman et al.



   Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                  Donnamarie Luengo                            Tape No.: AT&T 11/04/2020
                    Deputy Clerk                              Court Recorder: AT&T System

        Attorneys Present for Plaintiff(s):                 Attorneys Present for Defendant(s):

                    William Rava                                 Matthew Storman, pro se
                   Christian Marcelo

  Proceedings:            MINUTES OF TELEPHONIC HEARING

          The case was called and Plaintiff’s counsel and Defendant entered their appearances
  telephonically. The Court and parties discussed rescheduling a settlement conference and
  Plaintiff’s request for fees in seeking Defendant’s compliance with the Court’s September 25,
  2020 discovery order.

          The Court and parties agreed to reschedule the previously-vacated settlement conference.
  As discussed on the record, Defendant must submit a confidential settlement statement by
  email to RAO_Chambers@cacd.uscourts.gov by Tuesday, November 10, 2020. Although the
  statement need not be in any specific format, it shall include at least the following information:

               A. A brief statement of the facts of the case, including any defenses. The Statement
                  shall include citations to the applicable statutory or other grounds upon which any
                  defenses are based. The Statement should identify the major factual and legal
                  issues in dispute, and cite any controlling authorities.

               B. A history of past settlement discussions, offers, and demands.

               C. A forthright evaluation of Defendant’s likelihood of prevailing on each of his
                  defenses.

               D. Defendant’s evaluation of the terms on which the case could be settled
                  reasonably and fairly, taking into account the litigation position and settlement
                  position of the other side.



  CV-90 (05/15)                        CIVIL MINUTES - GENERAL                             Page 1 of 2
Case 2:19-cv-07818-CBM-RAO Document 50 Filed 11/04/20 Page 2 of 2 Page ID #:207

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL

      Case No.:     CV 19-07818 CBM (RAOx)                                            Date:     November 4, 2020
      Title:        Nintendo of America Inc. v. Matthew Storman et al.


                  E. Any other relevant circumstances that Defendant believes will assist the Court in
                     conducting the settlement conference.

           On Thursday, November 12, 2020, the Court will conduct ex parte pre-settlement
  telephone calls with Plaintiff’s counsel and Defendant. As agreed on the record, the Court will
  first call Plaintiff’s counsel at 9:00 a.m. The Court will then proceed to call Defendant at 10:00
  a.m. Plaintiff’s counsel and Defendant shall separately email the Court with their telephone
  numbers for the Court to call.

          With respect to the formal settlement conference, unfortunately, the date and time offered
  to the parties for the settlement conference (November 18, 2020 at 10:00 a.m.) is unavailable due
  to another hearing. The Court requests that the parties provide additional dates of availability for
  a settlement conference during the pre-settlement calls on Thursday, November 12, 2020.1

          Plaintiff’s counsel shall, by November 23, 2020, file a declaration in support of
  Plaintiff’s request for attorney’s fees and costs expended in Plaintiff’s efforts to obtain
  Defendant’s compliance with his discovery obligations. Defendant may file a response by
  November 30, 2020.

  IT IS SO ORDERED.




                                                                                                            0      : 21
                                                                                Initials of Preparer               dl




  1
      Alternatively, the Court may reach out to the parties by email before November 12 to find a suitable date.


  CV-90 (05/15)                               CIVIL MINUTES - GENERAL                                           Page 2 of 2
